internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-100914-01 date date legend x sec_1 sec_2 industry director d1 d2 d3 d4 d5 dear this letter responds to a and subsequent correspondence written on behalf of x by its authorized representative requesting that the service grant x an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to treat two subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the code the information submitted states that x filed a form_2553 election to be a small_business_corporation with an effective date of d1 sec_1 and sec_2 filed elections to be treated as small_business corporations with an effective date of d2 on d3 all of the plr-100914-01 stock of sec_1 and sec_2 was contributed to x by the shareholders of those companies at the time of the transfer x’s officers determined that both sec_1 and sec_2 should be treated as qsubs of x for federal_income_tax purposes due to inadvertence the proper qsub elections for sec_1 and sec_2 were not filed by the due_date additionally x represents that prior to discovering the miscommunication x sec_1 and sec_2 filed tax returns for the tax_year beginning on d3 and ending on d4 as if the qsub elections had been timely filed x’s accountants discovered the error on d5 sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is held by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 of the income_tax regulations provides the time and manner of making a qsub election sec_1_1361-3 provides that a qsub election cannot be effective more than two months and days prior to the date of filing notice_2000_58 2000_47_irb_491 provides that form_8869 qualified_subchapter_s_subsidiary election should be used by all s_corporations wishing to elect qsub treatment as directed in instructions to the form sec_301_9100-1 of the procedure and administration regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-1 sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-100914-01 based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time until days from the date of this letter to file the forms to elect to treat sec_1 and sec_2 as qsubs effective d3 with the appropriate service_center a copy of this letter and the elections should be sent to the industry director except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise was a valid s_corporation or whether sec_1 and sec_2 are valid qsubs for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter
